Citation Nr: 1432651	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 10, 2012, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The paper claims file and all pertinent records in paperless claims files on VA's electronic processing systems have been considered.

In a May 2014 informal hearing presentation, the Veteran's representative raised the issue of entitlement to TDIU, asserting that he is unemployed and had work conflicts due to his PTSD symptoms.  This claim is before the Board as part and parcel of the appeal of the rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD symptoms have resulted in occupational and social impairment with reduced reliability and productivity, most nearly approximating the 50 percent rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD prior to April 10, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 50 percent for PTSD, over any portion of the rating period on appeal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was afforded full notice with respect to his service connection claim for PTSD in December 2009, prior to the initial rating decision.  His appeal proceeds from the initial disability rating assigned, which is a downstream element from the grant of service connection, and no further notice is needed.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's VA treatment records through March 2013 were obtained, and he was afforded VA examinations in April 2010 and April 2012 to determine the severity of disability.  The Veteran has not identified any other mental health treatment providers.  He receives retirement benefits, not disability, from the Social Security Administration.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  

To the extent that there may be more recent, outstanding VA mental health treatment records, the Veteran is not prejudiced by their absence.  As discussed below, he has reported essentially the same symptoms and level of impairment throughout the appeal, including during the April 2012 VA examination.  VA treatment records through March 2013 continue to show a similar level of symptom severity.  Neither the Veteran nor his representative have argued that his PTSD symptoms have increased in severity since the last medical evidence of record, and there is no argument or indication that the VA examination is inadequate.  Although the representative raised the issue of TDIU in May 2014, requiring a remand for appropriate action on that claim, the available evidence indicates the Veteran retired prior to the initial VA examination, and he has clearly described the effects of his PTSD symptoms on his prior employment, i.e., level of occupational impairment, multiple times.  As such, the evidence is sufficient to evaluate the Veteran's level of occupational and social impairment to determine his appropriate rating for PTSD.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim decided herein.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The Veteran will not be prejudiced by a decision.

II. Merits Analysis

The Veteran is currently assigned a 30 percent rating for his PTSD prior to April 10, 2012, and a 50 percent rating from that date forward.  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the appropriate an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Mental health disabilities are rated based on the criteria in the General Rating Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  

Under the General Rating Formula, the criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Here, resolving doubt in the Veteran's favor, his PTSD symptoms have resulted in occupational and social impairment with reduced reliability and productivity, with symptoms most nearly approximating the 50 percent rating criteria, throughout the appeal period.  38 C.F.R. §§ 4.7, 4.130.  The reports contained in lay and medical evidence, including VA treatment records and two VA examinations, are generally consistent with respect to the nature and severity of his mental health symptoms.  See, e.g., April 2010 and April 2012 VA examination reports; VA treatment records dated in November 2009, January 2010, March 2010, May 2010, July 2010, October 2010, February 2012, April 2012, July 2012, October 2012, January 2013.

The Veteran continues to have mental health symptoms with resulting occupational and social impairment despite medication and monthly psychotherapy treatment.  However, his symptoms have not risen to the level of overall impairment or types of symptoms such as those listed in the 70 percent or 100 percent rating criteria.

In particular, the Veteran has occasional restricted or flat affect.  He also has frequent disturbances of motivation and mood, including occasional depressed mood, low energy, frequent anxiety with occasional panic, and frequent irritability.  He has reported suspiciousness, hyperarousal, hypersensitivity to noise, and hypervigilance to people and surroundings.  However, the Veteran's symptoms have not risen to the level of near-continuous panic or depression, and they do not affect his ability to function independently.  The Veteran has reported some anxiety in daily functions and ongoing difficulty driving due to anxiety, such as in April 2010 and February 2012; however, he continues to drive and reported being able to cope, such as through pulling over to relax and then continuing on his journey.  

The Veteran also has flashbacks and chronic sleep impairment with nightmares of combat service, and he fights, thrashes, or kicks in his sleep.  In November 2009 and May 2010 VA treatment records, the Veteran reported that he and his wife were afraid or fearful that he might hurt her; however, these were in relationship to his reports of kicking or fighting while asleep.  In the April 2010 VA examination, the Veteran also reported a history of impulsivity due to marijuana and alcohol abuse; however, he has denied using those substances throughout the appeal period, including in November 2009 and May 2010.  The Veteran has otherwise consistently denied impaired impulse control, violence, or assaultiveness.  

The Veteran has difficulty concentrating and occasional mild memory loss, such as forgetting to names, directions, appointments, or recent events, with occasional days when he cannot remember the events.  However, there has been no loss of memory for the Veteran's close relatives, his prior occupation, or his own name.  There was also no indication of disorientation, including to time, space, or place.  

The Veteran has difficulty in establishing work and social relationships, but he does not have inability to establish and maintain effective relationships.  With regard to work, he has been retired since prior to the appeal period, after 34 years in a tire-repair business.  During the April 2010 VA examination, he denied any history of lay-offs, firings, or missing a significant amount of work due to mental health issues.  He reported some conflict with a coworker who would taunt him about Vietnam, but indicated that this was eventually resolved, and that there were no other recurring conflicts with supervisors or other employees.  The Veteran mostly stayed to himself during work hours and performed his duties without significant disruption.  The April 2012 VA examiner summarized that, based on this prior report, the Veteran had minimal to mild impairment in occupational functioning.  

Socially, the Veteran has multiple good relationships.  He has been married to the same woman since 1993, and he consistently described their relationship as good, although with some strain or arguments due to his kicking or fighting while sleeping and reluctance to socialize with others.  He reported limited contact with his two living siblings, but a good relationship with his two adult sons and two adult stepsons.  The Veteran has also been raising his minor nephew with his wife throughout the appeal period.  He reported avoiding interactions with others, but noted that a conversation with an ex-coworker helped his mood in October 2010.  During the April 2012 VA examination, he referenced having some friends, indicating that he does not "visit long with friends."  The Veteran is generally socially withdrawn, with lack of interest in previously enjoyable activities and irregular church attendance.  He generally spends his leisure time at home working around the house or in the yard.  The April 2010 VA examiner summarized that the   24346Veteran's irritability, hypervigilance, and social withdrawal had a moderate impact on his overall social functioning.  The April 2012 VA examiner also summarized that there has been moderate social impairment, based on few friendships, avoidance of crowds, and loss of interest in activities.  This examiner also noted that a divorce may have been related to PTSD, which appears to refer to the Veteran's prior marriage.  He reported during the April 2010 VA examination that he was separated from his spouse in 1987, when she died.  

The Veteran reported a history of passive suicidal thoughts at the April 2010 VA examination.  However, he denied current suicidal or homicidal ideation, plan, or intent, as well as other times during the appeal period.  There is also no indication of obsessional rituals that interfere with the Veteran's routine activities.  Further, there is no indication of abnormal speech patterns or any gross impairment in thought processes or communication.  VA examiners and providers routinely noted the Veteran's adequate personal appearance and hygiene, and there is no indication of intermittent inability to perform activities of daily living.  As noted above, he keeps himself busy by doing handiwork around the house and in the yard.  

The Veteran has reported ongoing, occasional visual and auditory hallucinations of seeing shadows or people and hearing voices, which are contemplated by a 100 percent rating.  See, e.g., VA treatment records in November 2009, July 2012, January 2013; April 2010 and April 2012 VA examination reports.  However, the Veteran's hallucinations do not interfere with his overall functioning so as to warrant such a rating.  Indeed, he stated in November 2009 that these hallucinations scared him, but that he ignored them.  Moreover, there is no evidence of any of the other symptoms listed as examples in the 100 percent criteria, other symptoms that rise to the level of such symptoms, or total occupational and social impairment.  As noted above, PTSD resulted in only minimal interference with his occupation in the past.  Although his symptoms increased to some extent after he retired, the evidence overall shows moderate severity of symptoms and impairment.  Further, although the Veteran avoids social interaction, he has maintained multiple family relationships and had some positive interactions with friends or ex-coworkers.  

Consistent with the Veteran's symptoms as summarized above, VA treating providers and VA examiners assigned GAF scores of 55 and 58.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV (DSM Quick Reference), 46-47 (1994).  These scores were assigned throughout the appeal period.  Similarly, the Veteran himself and VA providers summarized that he had moderate overall symptoms or impairment.  The VA examiners also summarized that there was mild or minimal occupational impairment and moderate social impairment.  See November 2009 VA treatment record; April 2010 and April 2012 VA examination reports.  

In sum, the manifestations of the Veteran's PTSD have been of moderate severity overall, and they most nearly approximate the level and severity of symptoms and overall impairment level for a 50 percent rating throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.130.  The Veteran's symptoms have not resulted in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, as required for a 70 percent or 100 percent rating, respectively.  Id.  Staged ratings are not warranted, as any change in the severity of symptoms was not sufficient for a higher or lower rating.  Fenderson, 12 Vet. App. at 126-27.  

Extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  The Veteran has had PTSD symptoms with resulting occupational and social impairment, which are fully contemplated by the schedular criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (three-pronged analysis regarding § 3.321 referral).  

The Veteran's representative recently raised a claim for TDIU based on the Veteran's PTSD, which is being remanded herein, for the reasons discussed below.

Resolving doubt in the Veteran's favor, a higher initial rating of 50 percent is warranted for his PTSD prior to April 10, 2012.  However, the preponderance of the evidence is against a rating in excess of 50 percent at any point, to include from April 10, 2012, forward.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

An initial rating of 50 percent for PTSD prior to April 10, 2012, is granted.

A rating in excess of 50 percent for PTSD from April 10, 2012, forward, is denied.


REMAND

In May 2014, the Veteran's representative raised a claim for TDIU based on his PTSD symptoms.  VA has a duty to notify the Veteran of the evidence and information required to substantiate this claim, and conduct any necessary development.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the evidence and information required to substantiate a claim for TDIU. 

2.  After allowing time for a response, conduct any necessary development for the TDIU claim, based on the Veteran's response and other available evidence.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


